 Case 3:18-cr-04683-GPC Document 43 Filed 12/04/18 PageID.137 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                  CASE NO. 18-CR-4683-GPC-4
10
                 Plaintiff,                     ORDER GRANTING MOTION FOR
11                                              ORDER APPROVING TRAVEL
           vs.                                  REQUEST
12
     PETR PACAS,                                [ECF No. 42]
13
                 Defendant.
14
15
16        FINDING GOOD CAUSE THEREFORE, the Court GRANTS Defendant
17 Petr Pacas’s Unopposed Motion for Order Approving Travel Request. Mr. Pacas is
18 permitted to travel to the Czech Republic and Austria from December 20, 2018, to
19 January 3, 2019, including all countries through which travel is required for flight
20 layovers.
21        IT IS SO ORDERED.
22
     Dated: December 4, 2018
23
24
25
26
27
28
                                                                    Case No. 18-CR-4683-GPC-4
                                            ORDER
